TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00522-CV



                                Warren Kopecky, Appellant

                                              v.

   JP Mortgage Services, Inc.; JP Morgan Chase Bank, N.A.; Merscorp Holdings, Inc.;
    Barrett Daffin Frappier Turner & Engle, LLP; and Juanita Strickland, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
         NO. D-1-GN-13-000783, HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Warren Kopecky has filed a motion to dismiss his appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: April 30, 2015